WILLLIAM O. MURREY, JR., and ANGELA MURREY, Plaintiffs Below, Appellants,
v.
RAMUNNO & RAMUNNO, P.A., Intervener Below, Appellee.
No. 526, 2011.
Supreme Court of Delaware.
Submitted: March 14, 2012.
Decided: April 12, 2012.
Before BERGER, JACOBS and RIDGELY, Justices.

ORDER
CAROLYN BERGER, Justice.
This 12th day of April 2012, the Court, having considered this matter on the briefs of the parties, and having concluded that the same should be affirmed on the basis of and for the reasons assigned by the Superior Court in its decisions of May 24, 2011 and August 30, 2011;
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgments of the Superior Court be, and the same hereby are, AFFIRMED.